Case: 19-51067      Document: 00515508329         Page: 1    Date Filed: 07/29/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 19-51067                               FILED
                                 Conference Calendar                       July 29, 2020
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RAMIRO E. GUZMAN-PECINA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 7:19-CR-6-1


Before DAVIS, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Ramiro E. Guzman-Pecina has
moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
(5th Cir. 2011).     Guzman-Pecina has filed a response.              The record is not
sufficiently developed to allow us to make a fair evaluation of Guzman-Pecina’s
claims of ineffective assistance of counsel; we therefore decline to consider the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-51067    Document: 00515508329    Page: 2   Date Filed: 07/29/2020


                                No. 19-51067

claims without prejudice to collateral review.   See United States v. Isgar,
739 F.3d 829, 841 (5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Guzman-Pecina’s response.      We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2